Fourth Court of Appeals
                                San Antonio, Texas
                                     October 28, 2015

                                   No. 04-15-00530-CR

                                Abelardo G. GONZALEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2008CRR000662-D1
                        Honorable David Peeples, Judge Presiding

                                         ORDER

      This appeal is DISMISSED for lack of jurisdiction.

      It is so ORDERED on October 28, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk